 

Case 19-10863 Doc 5 Fi|ecl 01/22/19 Page 1 0f2

Fill in this information to identify your career

benton Natarsha Watson

Fm Name Mbdle Nam&

Debtor 2
(Spouse, itfrling) r-“uerame Miudie Name

 

   

United States Bankrupiicy Court for the: Distn'ct of Mary|and

_»' .»~ "'1§13`~¥
ira El check irihis is an

Case number § , i'i,i{\' g
. amended filing

(lf known)

 

 

 

 

Official Form 108
Statement of lntention for lndividuals Filing Under Chapter 7 wis

lf you are an individual filing under chapter 7, you must fill out this form if:
l creditors have claims secured by your property, or
l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the fonn.

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the fonn.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. 0n the top of any additional pages,
write your name and case number (if known).

 

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Froperty (Oflicial Form 1060), fill ln the
information below.

 

 

 

 

 

 

 

 

identify the creditor end the property that is collateral What do you lntend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor’s . .
name; Navy Federal Credit Union m S""°"d°r the p'°pe'ty' q N°
v _ L'.] Retain the property and redeem it. El Yes
::;:er::);'°n of Vehicle; 2017 Honda CiVic cl Retain the property and enter into a
securing debt: Reafh`rmation Agreement.
0 Retain the property and [exp|ain]:
Cr:‘eit°r`$ m Surrender the property. n No
na :
_ _ E] Retain the property and redeem it. E] Yes
E;?er:$;'°n of n Retain the property and enter into a
securing debt Reafhnnatron Agreement.
cl Retain the property and [exp|ain]:
g;?ndeit_°fs Cl Surrender the property. m No
`_ _ [:l Retain the property and redeem it. [] Yes
greos;;::.'t);'°n of C] Retain the property and enter into a
securing debt Reaflirmatr'on Agreement.
cl Retain the property and [exp|ain]:
C;edit°r$ n Surrender the property. cl No
n me:
_ _ n Retain the property and redeem it. D Yes
:;s£;?;'°n of Cl Retain the property and enter into a
Securing debt Reah'irmatlon Agreement.

L:l Retain the property and [exp|ain]:

 

 

Oflicial Form 108 Statement of lntention for individuals Filing Under Chapter 7 page 1

 

 

Case 19-10`863 Doc 5 Fi|ecl 01/22/19 Page 2 of 2

center 1 /{/LZ{)MJC W¢'f 525 /7 Case number (ifknown)

Fir$i Name Middle Name last Name

Llst Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (0fficial Form 1066),
/ fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

Describe your unexpired personal property leases \llllll the lease be assumed?
Lessor's name: n N°
Y

Description of leased a es

Pf°Perty!

Lessors name: n No

Y

Description of leased n es

Pr°perf¥f

Lessor's name: n N°

Description of leased L:l Yes

properfyr

Lessor’s name: m No
a Yes

Description of leased

Pf°pe\’iyf

Lessor's name: m No
n Yes

Description of leased

PFOP€'WI

Lessor‘s name: n N°

. . m Yes

Description of leased

propan

Lessor’s name: n N°
m Yes

Description of leased
properlyr

 

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

X?WMMM£L%@’/w x

 

Signature of Debtor 1 Signature of Debtor 2
DMO/ 2/ wi m
MM/ DD / WYY MM/ DD/ wYY

Ofi`icial Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

 

